[Cite as Mayfield v. Flaggs, 2012-Ohio-1957.]




                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                                JOURNAL ENTRY AND OPINION
                                         No. 97637


                             VILLAGE OF MAYFIELD
                                                PLAINTIFF-APPELLEE

                                                 vs.

                             YVONNE FLAGG, ET AL.
                                                DEFENDANTS-APPELLANTS



                                           JUDGMENT:
                                            DISMISSED


                                     Civil Appeal from the
                            Cuyahoga County Court of Common Pleas
                                     Case No. CV-732996

        BEFORE:          Sweeney, J., Celebrezze, P.J., and Kilbane, J.

        RELEASED AND JOURNALIZED:                      May 3, 2012
ATTORNEY FOR APPELLANT

Jeffrey P. Posner, Esq.
Jeffrey P. Posner, L.L.C.
3393 Norwood Road
Shaker Heights, Ohio 44122

ATTORNEYS FOR APPELLEE

Michael E. Cicero, Esq.
Vincent A. Feudo, Esq.
Nicola, Gudbranson & Cooper, L.L.C.
1400 Republic Building
25 West Prospect Avenue
Cleveland, Ohio 44115-1000

Adam D. Jutte, Esq.
Assistant County Prosecutor
Justice Center, 9th Floor
1200 Ontario Street
Cleveland, Ohio 44113

Robert J. Byrne, Esq.
Assistant Attorney General
Collections Enforcement
150 E. Gay Street, 21st Floor
Columbus, Ohio 43215-3130

Steven J. Paffilas, Esq.
United States Attorneys Office
801 West Superior Avenue, Suite 400
Cleveland, Ohio 44113

Alton Smith, Pro Se
6780 Seneca Road
Mayfield Village, Ohio 44143
JAMES J. SWEENEY, J.:

      {¶1} Defendant-appellant, CRC Property Management, LLC (“CRC”) appeals

from the lower court’s decision that dismissed the underlying action without disposing of

its pending counterclaim. Plaintiff-appellee, village of Mayfield (“Mayfield”) concedes

this was error. For the reasons that follow, we dismiss the appeal for lack of a final,

appealable order.

      {¶2} Mayfield filed a complaint for equitable relief, preliminary and permanent

injunction against multiple parties related to a parcel of real estate located in Mayfield,

Ohio. The property owner, defendant Yvonne Flagg, transferred her interest to CRC

who was then substituted as a defendant in this action. CRC filed an answer and

cross-claim on January 18, 2011. CRC later filed a motion for default judgment on its

counterclaim.

      {¶3} The trial court entered an agreed final injunction, however, the cross-claim

was not resolved by default judgment or otherwise. The parties agree that the trial

court’s order did not dispose of all of the pending claims in this case nor did it contain

Civ.R. 54(B) language. The appeal is dismissed for lack of a final, appealable, order.

Miles Landing Homeowners Assn. v. Bikkani, 8th Dist. Nos. 86356 and 86942,

2006-Ohio-3328, ¶ 22.

      {¶4} Accordingly, the appeal is dismissed and the matter is remanded for further

proceedings consistent with this opinion.
                                          -2-

      It is ordered that appellee recover of appellant its costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.




JAMES J. SWEENEY, JUDGE

FRANK D. CELEBREZZE, JR., P.J., and
MARY EILEEN KILBANE, J., CONCUR